Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Akafor on 08/24/2022.

The application has been amended as follows: 
	Claim 1 has been amended as follows:
	----A method comprising:
contacting a light paraffin feed comprising ethane, propane, butane or 
combinations thereof with a restrained catalyst in a reactor;
converting at least a portion of ethane, propane, butane or combination thereof to ethylene, propylene, or combinations thereof with an olefin selectivity of at least 70 wt.% and methane selectivity of less than 15 wt.%; and
withdrawing a product stream from the reactor; wherein the restrained catalyst comprises a zeolite, wherein the zeolite has been steamed to reduce catalytic activity of the zeolite; wherein the light paraffin feed contains greater than 80% by weight ethane, propane, or combinations thereof; wherein the zeolite is selected from the group consisting of ZSM- 5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM-35, ZSM-38, ZSM-48, ZSM-50, ZSM-57, ZSM- 58, MCM-22, MCM-35, MCM-49. MCM-57, SUZ-4, COK-5, ITQ-39, ferrierite, erionite, silica-aluminum phosphate (SAPO), BEA, MOR, FAU, and combinations thereof.----.

Claims 2, 3, and 4 have been canceled.

Dependency of claims 5, 6, and 7 has been changed to ----claim 1----.

Claims 12-20 have been canceled.

Reasons for Allowance
Claims 1 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record - Dath et al (7,384,883) - discloses a process conversion of a feedstock containing olefins such as butenes and paraffins such as ethane, ethane and butane in the presence of catalyst containing a zeolite, namely silicalite (a form of ZSM-5) which has been treated with steam. However, Dath does not disclose using a feedstock containing greater than 80% by weight ethane, propane, or combinations thereof. Dath does not disclose that the paraffins are converted to ethylene, propylene, or combination thereof with an olefin selectivity of at least 70 wt.% (see the entire patent, namely examples). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772